In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 16-1239V
                                   Filed: December 27, 2016
                                          Unpublished

****************************
SUZETTE MCLEOD,                        *
                                       *
                    Petitioner,        *       Ruling on Entitlement; Concession;
v.                                     *       Trivalent Influenza Vaccination;
                                       *       Shoulder Injury Related to Vaccine
SECRETARY OF HEALTH                    *       Administration (“SIRVA”);
AND HUMAN SERVICES,                    *       Special Processing Unit (“SPU”)
                                       *
                    Respondent.        *
                                       *
****************************
Clifford Shoemaker, Shoemaker, Gentry & Knickelbein, Vienna, VA, for petitioner.
Kathryn Robinette, U.S. Department of Justice, Washington, DC, for respondent.


                                    RULING ON ENTITLEMENT1

Dorsey, Chief Special Master:

       On September 30, 2016, Suzette McLeod (“petitioner”) filed a petition for
compensation under the National Vaccine Injury Compensation Program, 42 U.S.C.
§300aa-10, et seq.,2 (the “Vaccine Act” or “Program”). Petitioner alleges that she
suffered injuries, including right shoulder/arm pain caused by the trivalent influenza
vaccination she received at her place of employment on November 20, 2015. Petition
at 1, ¶¶ 2, 13. Petitioner further alleges that she received her vaccination in the United
States, that she has suffered the residual effects of her injury for more than six months,
and that neither she nor any other party has filed an action or received compensation
for her injury alleged as vaccine caused. Id. at ¶¶ 2, 14-16. The case was assigned to
the Special Processing Unit of the Office of Special Masters.


1 Because this unpublished ruling contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended
at 44 U.S.C. § 3501 note (2012)). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
       On December 23, 2016, respondent filed her Rule 4(c) report in which she
concedes that petitioner is entitled to compensation in this case. Respondent’s Rule
4(c) Report at 1. Specifically, respondent “believes that petitioner’s alleged injury is
consistent with a shoulder injury related to vaccine administration (“SIRVA”) and that it
was caused-in-fact by the flu vaccine she received on November 20, 2015.” Id. at 3.
Respondent further indicates “petitioner has satisfied all legal prerequisites for
compensation under the Act.” Id.

       In view of respondent’s concession and the evidence before me, I find that
petitioner is entitled to compensation.

IT IS SO ORDERED.

                                   s/Nora Beth Dorsey
                                   Nora Beth Dorsey
                                   Chief Special Master




                                             2